          Case 3:20-cv-01713-LL Document 6 Filed 09/14/20 PageID.19 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL JAMES BARRETT,                               Case No.: 20cv1713-LL
12                                       Plaintiff,
                                                          ORDER GRANTING MOTION TO
13   v.                                                   PROCEED IN FORMA PAUPERIS
14   ANDREW SAUL, Commissioner of
                                                          [ECF No. 3]
     Social Security,
15
                                       Defendant.
16
17
18          On September 1, 2020, Plaintiff filed a motion for leave to proceed in forma
19   pauperis. ECF No. 3. In this action, Plaintiff is seeking review and reversal of the final
20   decision of the Commissioner of Social Security (“Commissioner”) that denied Plaintiff’s
21   claim for disability benefits. ECF No. 1. For the reasons set forth below, Plaintiff’s motion
22   is GRANTED.
23          All parties instituting any civil action, suit, or proceeding in a district court of the
24   United States, except an application for writ of habeas corpus, must pay a filing fee of
25   $400. See 28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay
26   the entire fee only if he or she is granted leave to proceed in forma pauperis (“IFP”)
27   pursuant to 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169 F.3d 1176, 1177
28   (9th Cir. 1999). A federal court may authorize the commencement of an action without the

                                                      1
                                                                                         20cv1713-LL
           Case 3:20-cv-01713-LL Document 6 Filed 09/14/20 PageID.20 Page 2 of 3



1    prepayment of fees if the party submits an affidavit, including a statement of assets,
2    showing that he or she is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
3            The determination of indigency falls within the district court’s discretion. California
4    Men's Colony, Unit II Men's Advisory Council v. Rowland, 939 F.2d 854, 858
5    (9th Cir. 1991), rev'd on other grounds, Rowland v. California Men's Colony, Unit II Men's
6    Advisory Council, 506 U.S. 194 (1993) (“Section 1915 typically requires the reviewing
7    court to exercise its sound discretion in determining whether the affiant has satisfied the
8    statute's requirement of indigency.”). It is well-settled that a party need not be completely
9    destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339
10   (1948). “An affidavit in support of an IFP application is sufficient where it alleges that the
11   affiant cannot pay the court costs and still afford the necessities of life.” Escobedo v.
12   Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citing Adkins, 335 U.S. at 339). However,
13   “the same even-handed care must be employed to assure that federal funds are not
14   squandered to underwrite, at public expense, either frivolous claims or the remonstrances
15   of a suitor who is financially able, in whole or in material part, to pull his own oar.”
16   Temple v. Ellerthorpe, 586 F. Supp. 848, 850 (D.R.I. 1984). Finally, the facts as to the
17   litigant’s indigency must be stated “with some particularity, definiteness and certainty.”
18   United States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1981) (citation omitted).
19           Here, Plaintiff’s application shows that his and his spouse’s monthly expenses
20   exceed their combined income by about $900. The Court finds the expenses to be
21   reasonable. The amount in savings and checking for Plaintiff and his spouse is modest and
22   a little more than one month’s income. Therefore, the Court finds that Plaintiff has
23   submitted an affidavit that sufficiently shows he lacks the financial resources to pay filing
24   fees. Accordingly, the Court GRANTS Plaintiff’s motion to proceed in forma
25   ///
26   ///
27   ///
28   ///

                                                    2
                                                                                         20cv1713-LL
         Case 3:20-cv-01713-LL Document 6 Filed 09/14/20 PageID.21 Page 3 of 3



1    pauperis. The Court has also reviewed Plaintiff’s complaint, and concludes it is not subject
2    to sua sponte dismissal under 28 U.S.C. § 1915(e)(2)(B). 1
3          IT IS SO ORDERED.
4    Dated: September 14, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     1
       The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a) and
24   dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which relief
25   may be granted,” or “seeks monetary relief against a defendant who is immune from such
     relief.” 28 U.S.C. § 1915(e)(2); see also Calhoun v. Stahl, 254 F.3d 845, 845
26   (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to
27   prisoners.”); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (noting that
     “section 1915(e) not only permits but requires a district court to dismiss an in forma
28   pauperis complaint that fails to state a claim”).
                                                  3
                                                                                      20cv1713-LL
